IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                              NOT FINAL UNTIL TIME EXPIRES TO
                                              FILE MOTION FOR REHEARING AND
                                              DISPOSITION THEREOF IF FILED


KEVIN DAVIS,

             Appellant,

 v.                                                  Case No. 5D16-2738

STATE OF FLORIDA,

             Appellee.

________________________________/

Opinion filed February 24, 2017

Appeal from the Circuit Court
for Seminole County,
Debra S. Nelson, Judge.

James S. Purdy, Public Defender, and
Allison A. Havens, Assistant Public
Defender, Daytona Beach, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Lori N. Hagan, Assistant
Attorney General, Daytona Beach, for
Appellee.


PER CURIAM.

      Based upon our independent review pursuant to Anders v. California, 386 U.S.

738 (1967), we affirm Davis’s judgment and sentence. We remand only for correction of

a scrivener's error in the judgment. See Taylor v. State, 120 So. 3d 213 (Fla. 5th DCA

2013) ("Despite affirmance, we remand the judgment and sentence on Count 2 for
correction of a scrivener's error in the written sentencing documents." (citation omitted)).

On remand, the trial court is directed to include in the judgment the total amount of

$250.00 for attorney’s fees, as orally pronounced at sentencing.


       AFFIRMED; REMANDED FOR CORRECTION OF A SCRIVENER’S ERROR.

TORPY, BERGER and WALLIS, JJ., concur.




                                             2